Citation Nr: 1317177	
Decision Date: 05/24/13    Archive Date: 05/31/13

DOCKET NO.  06-21 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to a compensable initial rating for penile deformity, with loss of erectile power. 

2. Entitlement to service connection for a back disorder, to include as secondary to the service-connected Reiter's syndrome. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H.J. Baucom, Associate Counsel



INTRODUCTION

The Veteran had active service from January 1991 to January 1995. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Atlanta, Georgia, Department of Veterans Affairs (VA) Regional Office (RO) in February 2005 and July 2010.  

In November 2009 and July 2012, the Board remanded the case for further development which has been completed. 

The issue of service connection for penile pain and abnormal prostate, to include as secondary to service-connected Reiter's syndrome, has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  A penile deformity with loss of erectile power has not been shown. 

2.  A current back disorder is related to service-connected Reiter's syndrome. 


CONCLUSIONS OF LAW

1.  The criteria for a compensable initial rating for penile deformity with loss of erectile power have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 4.7, 4.115b (2012). 

2.  Giving the Veteran the benefit of the doubt, a back disorder is secondary to service-connected Reiter's syndrome.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the Veteran's claims folder.   Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to his claims.  

Increased Rating

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2012).  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2012).  

However, the Board has been directed to consider only those factors contained wholly in the rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding it appropriate to consider factors outside the specific rating criteria in determining level of occupational and social impairment).  

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the veteran.  38 C.F.R. § 4.3. 

While a veteran's entire history is reviewed when assigning a disability evaluation, where service connection has already been established and an increase in the rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  In determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

The Veteran reports experiencing symptoms of penile pain within the shaft and penile curvature which is only evidence during erections, and he contends that these symptoms warrant a compensable rating.  He further asserts that he was diagnosed with deformity of the penis.  

Under DC 7522, a 20 percent, rating is warranted for penis, deformity, with loss of erectile power.  38 C.F.R. § 4.115b.  To meet the two requirements, the deformity must be evident and the deformity must be accompanied by loss of erectile power.  A review of the medical evidence shows that the VA medical center identified his service-connected erectile dysfunction as a "penile deformity" as that is the description of DC 7522 under which he is rated.  This does not mean, however, that he has been diagnosed by a physician with deformity of the penis.  

Despite multiple VA examinations and frequent VA medical treatment, the objective medical evidence does not show a penile deformity.  Further, he has not asserted the second element required for a higher rating, loss of erectile power.  Therefore, the criteria for a higher rating are not met.

The Board has also considered his statements that his penile curvature represents a penile deformity.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility. The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses. Layno, 6 Vet. App. at 470.  He is not, however, competent to identify a specific level of disability of this disorder according to the appropriate diagnostic codes.  Specifically, while he is competent to give evidence about what he observes, such as a curvature, he is not competent to diagnose a disorder such as penile deformity.  Therefore, the appeal as to this issue is denied.

The Board has also applied Mittleider v. West, 11 Vet. App. 181 (1998) and has attributed all the Veteran's symptoms to his service-connected disability.  With that in mind, the Board has considered whether referral for extra-schedular consideration is warranted.  In exceptional cases where schedular evaluations are found to be inadequate, consideration of an extra-schedular evaluation is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extra-schedular evaluation is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  

First, there must be a comparison between the level of severity and symptomatology of a veteran's service-connected disability and the established criteria found in the rating schedule to determine whether a veteran's disability picture is adequately contemplated by the rating schedule.  Id.  

If not, the second step is to determine whether the claimants exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  

If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.

The record does not establish that the rating criteria are inadequate.  To the contrary, the very symptoms that the Veteran describes and the findings made by the various medical professionals, such as a curvature of the penis, are the symptoms included in the criteria found in the rating schedule for his disability.  The schedular rating criteria contemplate ratings based on penile deformity with loss of erectile power.  As the criteria address his complaints, the Board finds that the schedular rating criteria in this case is adequate to rate his disability. 

In the absence of evidence that the schedular rating criteria is inadequate to rate the Veteran's disability, the Board is not required to remand this case to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  See also Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).
 
Further, the evidence does not indicate that the Veteran is unemployed because of his penile deformity; consequently, the matter of entitlement to a total disability rating based on individual unemployability is not raised by the evidence of record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).


Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2012).  

Service connection may be established under 38 C.F.R. § 3.303(b), if a chronic disease or injury is shown in service, and subsequent manifestations of the same chronic disease or injury at any later date, however remote, are shown, unless clearly attributable to intercurrent causes.  For a showing of a chronic disorder in service, the mere use of the word chronic will not suffice; rather, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.

Service connection may also be established under 38 C.F.R. § 3.303(b), where a condition in service is noted but is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned.  In this case, continuity of symptoms is required.  The continuity of symptomatology provision of 38 C.F.R. § 3.303(b) has been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 718 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be established with certain chronic diseases based upon a legal presumption by showing that the disorder manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service.  Such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

Service connection may also be established for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  This has been interpreted as a three-element test based on nexus: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).  

Finally, service connection is warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  Any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  Id.  

The Veteran contends that his current back disorder is due to his service-connected Reiter's syndrome.  He does not assert, and the record does not show, that his back disorder is directly related to service or satisfies the one-year presumption.  

In a June 2010 VA examination, the examiner found that the Veteran's back disorder, low back pain and thoracic pain, less likely had its onset in service or was related to a lumbar spine strain in service.  When asked to clarify whether there was a connection between the back disorder and Reiter's syndrome, the examiner responded in an October 2010 addendum that the question of whether Reiter's syndrome was commonly associated with low back pain was not within his area of specialization as an orthopedist.  Therefore, this opinion is of limited value on the threshold question of secondary service-connection.

The Veteran's VA primary care physician, Dr. SA, provided two favorable letters with supporting rationale.  In August 2010, he opined that the Veteran's long-standing persistent thoracic spine problems were most likely, at least in part, a consequence of his reactive arthritis (Reiter's syndrome) and that the effects of this disease on the thoracic spine were well-documented in the medical literature.  The physician opined that it was at least as likely as not that the Veteran's thoracic spine problems had their onset while on active duty, at the same time he developed Reiter's syndrome.  

In April 2011, Dr. SA again explained that it was well-documented in the medical literature that patients with Reiter's syndrome may experience inflammation of the spine, significant back pain, and back dysfunction.  Dr. SA reported that arthritis had been noted on imaging studies, and was surely a component of back pain; however, it was his medical opinion that the Veteran's underlying Reiter's syndrome was also, at least in part, more likely than not to be contributing to his back pain and dysfunction.  

In August 2012, the same examiner who conducted the 2010 VA examination found that the Veteran had broad-based pain involving the back area together with side of the right hip and the rib cage suggestive of myofascial pain syndrome.  While he opined that it was less likely than not that Reiter's syndrome was causing the minimal objective involvement of the lumbosacral spine, he did find that the Veteran's symptomatic problems of myofascial pain syndrome could be part of Reiter's syndrome.  While not directly associating the Veteran's back symptoms with Reiter's syndrome, the examiner indicated that the back symptoms were suggestive of myofascial pain syndrome, which could be associated with Reiter's syndrome.

Put together, a reasonable interpretation of these opinions is that the Veteran's current back symptomatology is more likely than not related to Reiter's syndrome.  While one examiner associated the back symptoms to myofascial pain syndrome, he then associated myofascial pain syndrome with Reiter's syndrome.  Therefore, the Board finds that the weight of the competent medical evidence is in the Veteran's favor.  There is no doubt to be resolved and service connection for a back disorder secondary to Reiter's syndrome is warranted.  

Finally, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2) (West 2002).  In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

With respect to the claim for an increased rating, the duty to notify was not satisfied prior to the initial unfavorable decision on the claim by the RO.  Under such circumstances, VA's duty to notify may not be "satisfied by various post-decisional communications from which a claimant might have been able to infer what evidence the VA found lacking in the claimant's presentation."

Rather, such notice errors may instead be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was not provided prior to the RO's initial adjudication, this timing problem can be cured by the Board remanding for the issuance of a VCAA notice followed by readjudication of the claim by the RO); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect).  

In this case, the VCAA duty to notify was satisfied subsequent to the initial RO decision by way of a letter sent to the Veteran in July 2012 that fully addressed all notice elements.  The letter informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  Therefore, he was "provided the content-complying notice to which he [was] entitled."  Pelegrini, 18 Vet. App. at 122.  

Furthermore, the claim was readjudicated, and a supplemental statement of the case was issued in January 2013.  This letter also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Consequently, the Board finds that the duty to notify has been satisfied.

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2012). 

The service treatment records, VA medical treatment records, and private treatment records have been obtained.  The Veteran has not identified any additional private or VA treatment records pertinent to the appeal.  The Board has also reviewed the Veteran's "Virtual VA" file.  He has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration. 

VA examinations were conducted; the Veteran has not argued, and the record does not reflect, that these examinations were inadequate for rating purposes.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The examinations were adequate as the examiners evaluated the Veteran to determine whether he had a penile deformity. 

Therefore, the available records and medical evidence have been obtained in order to make an adequate determination as to this claim.  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

With respect to the service-connection claim, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.  


ORDER

A compensable initial rating for penile deformity with loss of erectile power is denied. 

Service connection for a back disorder, to include as secondary to the service-connected Reiter's syndrome, is granted. 



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


